Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of General Finance Corporation of our report dated September 23, 2011 relating to the consolidated financial statements appearing in the Annual Report on Form 10-K of General Finance Corporation for the year ended June 30, 2011, and to the reference to us under the heading “Experts” in the prospectus. /s/ Crowe Horwath LLP Sherman Oaks, California January 10, 2012
